Hunt, Justice.
Steven Ray Lively appeals from his conviction for the murder of John Larimore Thornton and raises the sufficiency of the evidence as *246his only enumeration of error.1 We affirm.
Decided May 10, 1991.
James E. Greene, for appellant.
Darrell E. Wilson, District Attorney, Michael J. Bowers, Attorney General, Thomas A. Cox, Jr., for appellee.
The victim’s body was found near Lake Allatoona in Bartow County on April 5, 1989. The victim had been shot twice in the head. Lively was later arrested in possession of a stolen car and the murder weapon, as shown by ballistics tests. One witness testified Lively told him, “he just throwed the gun up and shot him, said he had to see what it felt like.” Another witness, a jailer, said Lively, referring to another crime in that county, stated, “It’s not like I killed the Governor’s aunt or anything like that ... I just shot [him] in the back of the head twice. ...”
At trial, Lively claimed he shot the victim by accident when the victim reached for the gun and it went off, and he then panicked and fled to Chattanooga.
Lively relies solely on the sufficiency of the evidence, contending that the state’s case did not overcome his own noncriminal version of the events. Having reviewed the evidence in the light most favorable to the jury’s determination, however, we conclude that a rational trier of fact could have found the defendant guilty of murder beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Crawford v. State, 245 Ga. 89, 90 (263 SE2d 131) (1980).

Judgment affirmed.


All the Justices concur.


 The victim was killed on April 5, 1989, and the defendant was indicted in the April Term of 1989. The trial was held on August 28-29, and the defendant filed his motion for new trial on September 21. The court reporter certified the trial transcript on October 11, and the trial court denied the motion for new trial on October 23, 1990. The defendant’s notice of appeal was filed on November 13. The case was docketed in this court on January 3, 1991, and submitted for decision on February 15, 1991.